Name: Commission Regulation (EEC) No 3510/83 of 12 December 1983 on arrangements for imports into Ireland of certain textile products (category 31) originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 351 /8 Official Journal of the European Communities 14. 12. 83 COMMISSION REGULATION (EEC) No 3510/83 of 12 December 1983 on arrangements for imports into Ireland of certain textile products (category 31) originating in Thailand ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into Ireland of textile products of category 31 specified in the Annex hereto and originating in Thailand exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 of Regulation (EEC) No 3589/82, Thailand was notified on 4 July 1983 of a request for consulta ­ tions ; Whereas, pending the outcome of the requested consultations, imports into Ireland were made subject to a provisional quantitative limit for the period 4 July to 3 October 1983 by Commission Regulation (EEC) No 2102/83 of 25 July 1983 (2) ; Whereas, as a result of these consultations, it was agreed to make the textile products in question subject to quantitative limits for the years 1984 to 1986 ; Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limits to be HAS ADOPTED THIS REGULATION : Article 1 Imports into Ireland of the category of products origi ­ nating in Thailand specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 Imports of products shipped from Thailand to Ireland from 1 January 1984 shall be subject to the double- checking system described in Annex VI to Regulation (EEC) No 3589/82. Article 3 This Regulation shall enter into force on 1 January 1984. It shall apply until 31 December 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12 . 1982, p . 106. (2) OJ No L 204, 28 . 7 . 1983, p . 29 . 14. 12. 83 Official Journal of the European Communities No L 351 /9 ANNEX Category CCT heading No NIMEXE code (1983) Description Thirdcountry Member State Units Quantitative limits from 1 January to 31 December 31 61.09 D 61.09-50 Corsets, corset-belts, suspender-belts, brassieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabrics), whether or not elastic : Brassieres, woven, knitted or crocheted Thailand IRL 1 000 pieces 1984 : 25 1985 : 27 1986 : 28